Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the drive unit of claim 1 must be shown or the features canceled from the claims. A drive unit 5 is described in the specification but no numeral 5 is found in the figures.  Also, the external control device external control device, a smartphone, a shaver charging and/or cleaning station, a power ON/OFF button, a shaver and skincare configuration detection unit of Claim 5 must also be shown, or the features canceled from the claims, if applicant intends to positively claim these elements. No new matter should be entered.
Also the “skin treatment unit attachable to the electric shaver” and the “a beard trimmer unit” of claim 6 must be shown or the features canceled from the claims. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “5”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes legal phraseology, in particular “said”.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used . Correction is required.  See MPEP § 608.01(b). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “cutter unit”, “drive unit”, “display device”, and “mode input element” 
the “mode input element”, “external control device”, “skincare configuration detection unit”, and “wake up sensing unit” of claim 5,
the “skin treatment unit” and the “beard trimmer unit” of claim 6,
the “dirt measurement unit” and the “indicating means” of claim 12,
the “dirt measurement unit” and the “indicating means” of claim 13, 
the “cutter unit”, “drive unit”, “display device”, and “mode input element” in claim 16;
the “at least one cutter unit”, “drive unit”, and “display device”, of claim 20.
With regard to the term “cutter unit”, in claims 1, 16 and 20:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutter”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutter” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “drive unit”, in claims 1, 16, and 20:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “drive”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “drive” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “display device”, in claims 1, 16 and 20:
first, the term “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “display”; third, the generic placeholder is not modified by sufficient structure for performing the claimed display” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “mode input element”, in claims 1, 5, and 16:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “mode input”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “mode input” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “external control device”, in claim 5:
first, the term “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “external control”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “external control” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “skincare configuration detection unit”,”, in claim 5:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “skincare configuration detection”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “skincare configuration detection” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “wake up sensing unit”, in claim 5:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “wake up sensing”; third, the wake up sensing” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “skin treatment unit”, in claim 5:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “skin treatment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “skin treatment” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “beard trimmer unit”, in claim 6:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “beard trimmer”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “beard trimmer” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “dirt measurement unit”, in claim 6:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “dirt measurement”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “dirt measurement” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “indicating means”, in claims 12 and 13:
first, the term “means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “indicating”; third, the generic indicating” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitation of Claim 13 reading a “external electronic device” and the limitation of Claim 21 reading “mode input element”, are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 20 reading “at least one push button configured to change its functionality depending from an ON/OFF status of the drive unit, and wherein when the status of the drive unit is OFF, the mode input element functions to cause the display device to display shaver information and when the status of the drive unit is ON, the mode input element functions to switch the drive unit into the different operation modes” lacks sufficient written description support.  First is not clear how the push button changes its functionality depending from an ON/OFF status of the drive unit.   As noted in page 12 of the present disclosure/ specification “an ON/OFF switch or power switch 17 may be arranged at the handle 12” and “by means of the power switch 17, the drive unit 15 may be started and switched off again”.  Later, on page 13 it is disclosed that “when starting the shaver by touching the power switch 17, the display 18 may show a cascade of light signals…to indicate that the shaver is wakening”.  Later it is noted that “the automatic switching mode of the display device 6 also may be activated by said activator 10 in response to a parameter indicating approximation of an object”.  Finally it is noted on page 14 that “By means of touching or activating the mode input element 7 once again or further times, the display device 6 is caused to switch into other display modes”.  From these disclosures it is not readily apparent how exactly the push button changes its functionality depending from the on or off status of the driver.  Rather it appears that the push button is separate from the mode input element, rather than “said mode input element includes at least one push button”.  Also it does not appear that the push button changes its functionality. Rather, the mode input element appears to change its functionality. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The limitation of Claim 1, reading: “wherein a mode input element is provided … to switch the display device into different display modes for displaying shaver information when said drive unit is inactive” is indefinite.  It is not clear what is meant by the mode input element switching the display device into different display modes when the drive unit is inactive.   On page 8 it is noted that “the mode input element may include a signal receiver and/or may be configured to be responsive to a received signal so as to switch the display modes and/or the motor operation modes and/or other functional operation modes in response to a received signal”.  On page 10 of the Spec it is disclosed that  “Such automatic switching mode of the display device can be activated in different ways and may form an aspect of a shaver which does not have and does not need the aforementioned mode input element, but nevertheless may have such mode input element…. For example, an activator may activate the automatic switching mode in response to a switching off signal indicating switching off the drive unit and/or indicating transition of the drive unit from being active to being inactive, and/or in response to a switch on signal indicating switching on the drive unit and/or indicating transition of the drive unit from being inactive to being active. In the alternative or in addition, said automatic switching mode may be 
The limitations of claim 1 reading “shaver information”, “different sets of information”, and another “shaver information” are all introduced at different sections/parts of Claim 1.  These are indefinite because it is not clear if these are different sets of shaver information or the same. 
The limitations of Claim 6 reading “lower” and “higher” speeds are not definite.  To what speed are the relative terms “lower” and “higher” compared?  
Also regarding claim 6, the limitation reading “a short hair driving mode in which only said at least one cutting unit is driven by said drive unit” is indefinite.  How is this different from other driving modes?  Are there driving modes where more than the at least one driving unit is driven?
The limitation of claim 7 reading “a shaving time and/or shaving runs information mode in which the shaving time and/or the number of shaving runs performed since a last cleaning run is displayed” is indefinite.  It is not clear what comprises a shaving run.  What if the motor is turned on to drive the unit, but no shaving is actually performed?  It is also not clear what the metes and bounds of a cleaning run are, nor how it is determined that a cleaning run has been performed. 
shaver information”, “different sets of information”, and another “shaver information” are all introduced at different sections/parts of Claim 1.  These are indefinite because it is not clear if these are different sets of shaver information or the same. 
The limitations of claim 10 reading “shaver information”, “different sets of information”, and another “shaver information” are all introduced at different sections/parts of Claim 1.  These are indefinite because it is not clear if these are different sets of shaver information or the same. 
The limitation of claim 16 reading “displaying shaver information when said mode input element is activated and the electric shaver is off” is indefinite.  It is not clear how the display can display information of the shaver as a whole “is off”, since the display still needs to be one in order to display information and the display is part of the shaver.  As best understood this limitation is interpreted as information being displayed when the motor/drive unit is off/inactive.
The limitation of claim 20 reading “wherein said mode input element includes at least one push button configured to change its functionality” is indefinite.  What element’s functionality is being referred to?  The mode input element?  The push button?  Or, is the Applicant intending to claim that the motor’s functionality changes? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20120233866, Kammer, in view of USPGPUB 20100191404, Ishikawa, et al., herein referred to as Ishikawa, USPN 7385719, Ohno, and USPN 5317134, Edamura and further in view of USPGPUB 20170258217, Zachar. 
Regarding Claim 1,  Kammer discloses an electric shaver, fig 1, 101, comprising at least one cutter unit, fig 2, parts 142 and 140, a drive unit (“drive assembly” par 0019) for driving said at least one cutter unit (par 0019) and a display device for displaying shaver information (combination of 160, 166, 160b, 160a, and 170), wherein said drive unit, when active, is operable in more than one operation mode (par 0025, different speed settings), wherein a mode input element (buttons 160c and 160d, par 0025 and button 170) is provided (i) for switching the drive unit into different operation modes when said drive unit is active (par. 0025), and (iii) to switch the display device into different display modes for displaying shaver information when said drive unit is active (par 0024user presses 170 to selectively lock and un lock the display, i.e. changing the display mode).
Regarding Claim 5, Kammer further teaches said mode input element is configured to be responsive to a signal received from an external control device (finger/stylus, per par. 0022).
Regarding Claim 6, Kammer further teaches said operation modes of the drive units include a higher speed mode in which said cutter unit is driven at a higher speed (per par. 0025).
Kammer lacks the shaver apparatus characterized in that said display device is configured to be operable in an automatic switching the mode in which different sets of information are displayed one after the other under control of a timer, and the mode input element (ii) for activating said automatic switching mode when said drive unit is inactive (per Claim 1).
As evidenced by the Ishikawa, Ohno, and Edamua references, it is widely known in various fields to have a display device configured to be operable in an automatic switching the mode in which different sets of information are displayed one after the other under control of a timer.  Ishikawa discloses a display system, albeit for a work vehicle, and discloses a solution for displaying various types of information, similar to the information displayed in Kammer, in a display (display 49, see par 0118, fig 6), on the same display screen, and discloses that it is beneficial to have the information displayed one after the other under control of a timer (timer 44A, control unit 44,see paras 0118 and 0119).  Ohno discloses a display device for a printer apparatus characterized in that said display device is configured to be operable in an automatic switching the mode in which different sets of information are displayed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display functionality of Kammer’s razor by including a timer controlled information switching control system since it is known to include this automatic switching functionality in various fields and is thus widely known to be used in various areas of technology.  
Zachar discloses that in a handheld electrical driven assembly it is known to have the display assembly thereof receive a signal that the motor is off (which signal as best understood is a mode input element), and thus switch the display to activate an automatic switching mode when said drive unit is inactive (par 0144-0145), green and red display mode, par 0144. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by having the mode input element be configured for activating the automatic switching mode thereof when the drive unit is inactive in order to display relevant sets of information relevant to a user when a motor of the device is inactive as taught by Zachar in order to display information that is relevant to a user depending on the whether the device is powered or not.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kammer in view of Ishikawa, Frodjh, Zachar, Horner and USPGPUB 20170232624, King.

Kammer as modified lacks said different display modes include at least one of the following: - a charge information mode in which the charging status of an accumulator is displayed,  a shaving time and/or shaving runs information mode in which the shaving time and/or the number of shaving runs performed since a last cleaning run is displayed, a cleaning information mode in which a cleaning status of the shaver is displayed, or - a cutter unit wear information mode in which wear of the cutter unit is displayed (claim 7) and the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit (claim 17). 
King discloses a shaver with a display 32 which includes (per claim 7) different sets of information to be displayed by the display thereof including a cutter unit wear information mode in which wear of the cutter unit is displayed (par 0040) and per claim 17, the different sets of information including a wear of the cutter unit (par. 0040) in order to help a user anticipate the end life of a razor (per par. 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by including said different display modes include at least one of the following: - a charge information mode in which the charging status of an accumulator is displayed,  a shaving time and/or shaving runs information mode in which the shaving time and/or the number of shaving runs performed since a last cleaning run is displayed, a cleaning information mode in which a cleaning status of the shaver is displayed, or - a cutter unit wear information mode in which wear of the cutter unit is displayed (claim 7) and the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit (claim 17) in order to help a user anticipate the end life of a razor as taught in King.

Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kammer in view of Zachar.
Regarding Claim 16, Kammer as modified discloses a method for controlling an electric shaver and a display device connected thereto, said shaver comprising at least one cutter unit 140/142 and a drive unit (”drive assembly” par 0019) for driving said at least one cutter unit (par 0019), wherein said drive unit, when active, is operable in more than one operation mode (speed modes par 0025), wherein a mode input element (160, 170) is provided for switching the drive unit into different operation modes (par 0025), the method comprising: displaying shaver information on said display device when said drive unit is active (par. 0025).
Regarding claim 20, Kammer as modified discloses/shows an electric shaver, comprising at least one cutter unit, parts 140/142, a drive unit for driving said at least one cutter unit (“drive assembly” par 0019) and a display device for displaying shaver information (combination of 160, 166, 160b, and 170), wherein said drive unit, when active, is operable in more than one Page 6 of 16Appl. No. 15/714,945 Docket No. CM-4851Q Amdt. dated December 17, 2021Reply to Office Action mailed on September 20. 2021operation mode (par 0025, different speed settings), wherein a mode input element (buttons 160c and 160d, par 0025 and button 170) is   provided for switching the drive unit into different operation modes, par 0025, and a push button 160a, the mode input element functions to cause the display device to display shaver information and when the status of the drive unit is ON, the mode input element functions to switch the drive unit into the different operation modes (par. 0021).
Kammer as modified lacks, per claim 16, displaying shaver information when said mode input element is activated and the electric shaver is off; and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of sets of shaver information one after the other; wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive, and per claim 20, Kammer as modified lacks the 
Zachar discloses a hand-held toothbrush assembly with display analogous to the handheld shaver with a display of Kammer that in a tooth brush assembly it is known to have the display assembly thereof display toothbrush information (red and green display modes), when a mode input element (sensor) is activated and the electric shaver is off (par 0144-0145); and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of sets of shaver information one after the other (par 0144-0145, since the red and green modes are controlled by a “timing circuitry”, per par 0145); wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive (par 0145). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by displaying shaver information when said mode input element is activated and the electric shaver is off; and automatically switching the display device into different display modes by a timer when the shaver is off and the drive unit is inactive to display a plurality of sets of shaver information one after the other; wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off and the drive unit transitions from being active to being inactive in order to display relevant sets of information relevant to a user when a motor of the device is inactive as taught in Zachar.
Zachar also discloses a hand-held toothbrush assembly with display analogous to the handheld shaver with a display of Kammer that in a tooth brush assembly it is known to have the display assembly thereof be operable in an automatic switching mode in which different sets of information are displayed Horner discloses that in a display system for a sonar device a user controlled display system in par 0166 allows for a signal that receives information that a motor is off (mode input element) to  switch the display mode of said display when a motor is detected as being inactive (par 0166). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by be operable in an automatic switching mode in which different sets of information are displayed one after the other under control of a timer; wherein the automatic switching of the display device into different display modes is activated when the shaver is switched off; and the push button configured to change its functionality depending from an ON/OFF status of the drive unit, and wherein when the status of the drive unit is OFF, in order to display relevant sets of information relevant to a user when a motor of the device is inactive as taught in Zachar.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kammer in view of Zachar and King.

Kammer lacks the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit (claim 19). 
King discloses a shaver with a display 32 which includes (per claim 7) different sets of information to be displayed by the display thereof including a cutter unit wear information mode in which wear of the cutter unit is displayed (par 0040) and per claim 17, the different sets of information including a wear of the cutter unit (par. 0040) in order to help a user anticipate the end life of a razor (per par. 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kammer by including the different sets of information including at least one of the following: a cleaning status of the shaver, or a wear of the cutter unit in order to help a user anticipate the end life of a razor as taught in King.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/17/21, with respect to the 35 USC 112, and 103 rejections of claim(s) 1, 5-7, 16-17, and 19-20 under 35 USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kammer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724